HEDRICK, Judge.
Defendant contends in his only assignment of error that the district court erred in awarding alimony pendente lite without a finding that plaintiff lacked sufficient means to subsist during the prosecution of this action. He concedes that if the order was a final order awarding permanent alimony, it was not erroneous. The case thus hinges on whether the order was final or interlocutory.
Defendant argues that it was a pendente lite order, because it did not dispose of plaintiff’s claims for medical expenses, her share of the joint bank account, and damages for assault. We do not agree. While the order does not recite whether it is final or interlocutory, it seems clear that it is a final order because, after making detailed findings and conclusions, the court awarded the plaintiff a divorce from bed and board, which is a final order. G.S. 50-7. There is no such thing as a divorce from *101bed and board pendente lite. The district court simply determined that plaintiff was not entitled to those forms of relief not mentioned in its order.
Affirmed.
Judges Parker and Clark concur.